EFiled: Nov 09 2022 12:19PM EST
                                                     Filing ID 68366916
                                                     Case Number 152,2022
       IN THE SUPREME COURT OF THE STATE OF DELAWARE

LONG DENG AND MARK FANG, §
                                 §           No. 152, 2022
    Defendants/Counterclaim and §
    Third Party Claim Plaintiffs §
    Below, Appellants,           §
                                 §           Court Below—Court of Chancery
    v.                           §           of the State of Delaware
                                 §
DENGRONG ZHOU,                   §
                                 §           C.A. No. 2021-0026
    Plaintiff/Counterclaim       §
    Defendant Below, Appellee. §

                          Submitted: October 26, 2022
                          Decided:   November 9, 2022

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.
                                     ORDER

      This 9th day of November 2022, after careful consideration of the parties’

briefs and the record below, and following oral argument, we find it evident that the

judgment of the Court of Chancery should be affirmed on the basis of and for the

reasons stated in its Memorandum Opinion dated April 6, 2022.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                  Chief Justice